Citation Nr: 0834158	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  02-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1979 to December 
1979.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision by the 
RO which, in part, denied service connection for a bilateral 
ankle and back disability.  

In December 2002, the Board promulgated a decision which 
denied service connection for a bilateral ankle disability, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
November 2003, the Board remanded, in part, the claim for a 
back disability for additional development.  In February 
2004, the Court granted a joint motion to vacate and remand 
the December 2002 Board decision.  In January 2005, the Board 
remanded the issues currently on appeal for additional 
development.  

In April 2007, the Board denied service connection for a 
bilateral ankle disability and a back disability, and the 
veteran appealed to the Court.  In May 2008, the Court 
granted a Joint Motion to Vacate and Remand the April 2007 
Board decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a bilateral ankle or 
back disability at present which is related to service.  




CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral ankle disability 
due to disease or injury which was incurred in or aggravated 
by service nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & West 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  

2.  The veteran does not have a back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & West 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in April 2001, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his service connection claims; what 
information and evidence that VA will seek to provide and 
what information and evidence the veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Additional 
letters concerning VA's duty to assist the veteran in the 
development of his claim were sent in January 2004 and April 
2005.  The claims were readjudicated, and supplemental 
statements of the case (SSOC) were promulgated in August 2004 
and August 2006.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case or an SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III.   

The veteran's service medical records and all VA medical 
records identified by him, including all available medical 
records from the Social Security Administration have been 
obtained and associated with the claims file.  There is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  The veteran was afforded two VA 
examinations during the pendency of this appeal, and was 
scheduled for a hearing at the RO in September 2002, but 
failed to report and did not request to reschedule.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claim file.  See Mayfield III.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The veteran's service medical records, including his 
separation examination in October 1979, are negative for any 
treatment, abnormalities, or diagnosis referable to any ankle 
or back disability.  On a Report of Medical History for 
separation from service in October 1979, the veteran reported 
a history of "recurrent back pain" that started in 1978.  
He also reported that he had been evaluated by a private 
doctor prior to service, but that the doctor could not 
determine the cause of his pain.  His service separation 
examination showed no pertinent complaints or abnormalities 
referable to any ankle problems, and his spine and 
musculoskeletal system was normal.  

The first reported complaint of any ankle or back problem 
post-service was noted on a private medical report dated in 
June 1997.  At that time, the veteran reported bilateral 
ankle and back pain of several weeks' duration.  The records 
showed that he had flat feet and was prescribed orthotics 
which helped alleviate his foot pain.  A progress note in 
September 1997 indicated that his heel pain was resolved and 
that his ankles felt much better with arch supports, though 
he did have some knee and back pain.  

When examined by VA in June 2004, the examiner indicted that 
the claims file was reviewed and that there was no history of 
any ankle or back treatment or abnormalities in service.  The 
examiner noted that despite the reported history of back pain 
on the veteran's service separation examination, there was no 
objective evidence of any pertinent abnormalities.  On VA 
examination, the veteran reported that he did not have any 
back problems prior to service, and said that his back 
started to hurt in service and had worsened since his 
discharge from service.  He reported that he was diagnosed 
with arthritis of the spine in early 2004.  The diagnoses 
included chronic lumbosacral strain with limitation of 
function due to mild to moderate pain.  The examiner noted 
that there was no medical evidence of any treatment or 
abnormalities of the spine in service, and indicated that he 
could not offer an opinion as to the etiology of the 
veteran's back disability without resorting to speculation.  

Medical records (including some duplicates previously 
submitted by the veteran) received from the Social Security 
Administration in February 2005, showed that the veteran was 
treated on numerous occasions for various maladies from 1996 
to 2004.  The first reported complaints of ankle or back pain 
was in 1997 (report described above).  However, no pertinent 
abnormalities were noted at that time.  The records showed 
that the veteran was seen for multiple joint pain, including 
low back pain on numerous occasions following an automobile 
accident in February 2000.  A report in June 2002 showed no 
objective abnormalities of ankle, but included a diagnosis of 
arthritis of the feet and ankles.  In July 2002, the veteran 
reported that he no longer had any ankle pain, but continued 
to have chronic low back and hip pain.  

When examined by VA in December 2005, the examiner indicated 
that the claims file was reviewed and provided a detailed 
description of the veteran's medical history and current 
complaints.  The veteran reported a history of multiple joint 
pain that began in service.  The examiner noted that while 
the veteran complained of bilateral ankle pain, his pain 
seemed to be related to his feet and that when his feet 
became symptomatic, his ankles would also.  The veteran 
reported that he could walk about a mile and could stand or 
sit for 20 minutes without pain.  The examiner indicated that 
except for the reported history of back pain at the time of 
his separation examination from service in October 1979, the 
service medical records were negative for any treatment, 
abnormalities, or diagnosis referable to any back or 
bilateral ankle disability.  Following examination, the 
examiner noted that there was no evidence of any ankle or 
back abnormalities in service and, except for the minor 
changes on x-ray studies, there was no objective evidence of 
any current disability of the ankles or lumbar spine at 
present.  The examiner opined that it was not likely that the 
veteran's current bilateral ankle or back complaints were 
caused by or the result of military service.  



Analysis

In the May 2008 Joint Motion to Vacate and Remand the April 
2007 Board decision, it was asserted, in essence, that the 
Board did not adequately address the veteran's contentions 
regarding the symptoms he allegedly experienced in service or 
the probative value of his allegations for purposes of 
establishing an in-service injury under Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In this regard, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d at 1336 (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  More recently, in Barr 
v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this regard, the Board notes that the veteran contends 
that he had chronic back and ankle problems in service.  In 
this capacity, the Board finds the veteran is competent to 
attest to his observations regarding back and ankle pain in 
service.  Layno, supra; 38 C.F.R. § 3.159(a)(2).  However, 
once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Barr 
v. Nicholson, 21 Vet. App. at 310; see also Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

The Board notes that the veteran's statements regarding 
ongoing back and ankle pain since service are not credible.  
Service treatment records do not show any treatment, 
abnormalities or diagnosis referable to any back or ankle 
disability.  In a letter received in June 2006, the veteran 
reported that he first experienced back and ankle (foot) pain 
about three months after entering service and said that he 
couldn't stand for more than 30 minutes because of his pain.  
He said that he went on sick call twice, and that his feet 
and ankles were "blood red from inflammation" when 
examined.  

In this case, the service medical records showed that the 
veteran was seen for bilateral knee pain on one occasion, and 
for a rash on his back and feet on another.  However, the 
records do not show any treatment or abnormalities referable 
to any back or ankle disability.  The absence of such is 
notable since the veteran has stated that his back and ankle 
pain was so severe in service that he couldn't stand for more 
than 30 minutes.  Yet, the records do not show any treatment 
or pertinent abnormalities.  The service medical records 
appear to be complete, and include treatment reports while 
the veteran was stationed in Panama.  (Veteran indicated that 
he was treated for problems twice while he was in Panama.)  
It is possible that the veteran is mistaken as to the nature 
of his physical problems in service, or that his 
recollections may have diminished over the years.  The fact 
that the veteran was seen for a rash on his feet might 
explain his current belief that his feet were "blood red 
from inflammation."  In any event, other than a reported 
history of back pain at the time of service separation, the 
service medical records do not reflect any pertinent 
complaints or abnormalities.  

In this case, the veteran has not presented any evidence 
showing any complaints, treatment or abnormalities until more 
than 17 years after service.  In fact, when first seen for 
ankle and back pain in June 1997, the veteran reported that 
his symptoms were present for "weeks."  However, since an 
automobile accident in February 2000, the veteran claims that 
he has had chronic back and ankle problems since service.  In 
this regard, the Board notes that a private treatment report, 
dated in February 2000, indicated that the veteran started 
having severe pains in his back and lower extremities after 
an automobile accident about a week earlier.  (See February 
21, 2000 private progress note).  

Under the circumstances, the Board finds that the veteran's 
assertions of chronic back and bilateral ankle problems since 
service, are not supported by any credible evidence and are 
of limited probative value.  Buchanan v. Nicholson, supra; 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom 
Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints); see 
also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) 
("negative evidence" could be considered in weighing the 
evidence).  

The Board notes further, that if the veteran had ongoing back 
and ankle symptoms from service to the present, he would 
certainly be competent to report  those symptoms.  However, 
the Board does not find that a back disorder or ankle 
disorder, as contrasted with back or ankle symptoms including 
pain are subject to lay diagnosis.  That is to say, the Board 
finds no basis for concluding that a lay person would be 
capable of discerning what disorder his back and ankle 
difficulties represented, in the absence of specialized 
training.  The veteran has not established any specialized 
training for such qualifications.  In this regard, in 
December 2005, a VA physician concluded that the minimal 
degenerative changes found on recent x-ray studies, and the 
absence of any competent evidence of a chronic disability in 
service or until many years after service, rendered it less 
likely than not that the veteran's current back and bilateral 
ankle disabilities were related to service.  The Board finds 
the opinion persuasive as it was based on an examination of 
the veteran and a longitudinal review of the entire record.  
Moreover, the veteran has not presented any credible evidence 
to the contrary.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  The Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

It is true that lay statements may be competent to support 
claims for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; 
Buchanan, supra.  In the instant case, however, the evidence 
of record does not demonstrate that the veteran, who is 
competent to comment on his service symptoms, has the 
requisite expertise to render a medical diagnosis or to 
comment on a question of medical causation or aggravation.  
While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any probative medical evidence to support 
the claims.  




ORDER

Service connection for a bilateral ankle disability is 
denied.  

Service connection for a back disability is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


